Eustis, J.,

delivered the opinion of the court.
This cause was remanded to the court below, at a previous term of this court, for the purpose of enabling the defendant to establish any offsets he may have had to the note sued on by the plaintiffs. As no further evidence was offered on the trial of the cause, the judge gave judgment for the whole amount of the note. In this judgment we concur.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts.